UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANESSA JORDAN-ROWELL,

                                Plaintiff,
                                                                 19-CV-7683 (CM)
                    -against-
                                                                CIVIL JUDGMENT
MERRILL EDGE,

                                Defendant.

         Pursuant to the order issued December 9, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to receive electronic service of Court filings. (ECF No. 2.)

SO ORDERED.

Dated:     December 9, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
